I am unable to concur in the result reached by Mr. Justice SHARPE. In determining the effect of Act No. 146, Pub. Acts 1877 (1 Comp. Laws 1929, § 402) and Act No. 105, Pub. Acts 1913, as amended, particularly sections 7 and 10 thereof, the same being reenacted by Act No. 175, chap. 11, §§ 7, 10, Pub. Acts 1927 (3 Comp. Laws 1929, §§ 17377, 17380), Mr. Justice SHARPE applies the rule of interpretation found in 46 C. J. p. 965, which states:
"If the language of a statute specifying the term of office of an official is ambiguous, the interpretation which limits the term to the shortest time will be adopted."
I cannot find any ambiguity in either act.
The title of Act No. 146, Pub. Acts 1877, reads: "An act to define and limit the term of office of officers and commissioners, appointed by the governor, in cases nototherwise defined and limited," and the body of the act states that such term "in *Page 65 
cases not otherwise provided, or where no term is specified in the act creating such officer or commission, shall expire" in two years, etc.
The title of Act No. 105, Pub. Acts 1913, reads:
"An act to provide a uniform system of probation throughout the State of Michigan; the appointment of probation officers," etc. (1 Comp. Laws 1915, § 2029).
Section 7 of the latter act requires that probation officers "shall be appointed by the governor," and section 10 gives the power of removal to the governor and provides the manner in which such removal may be accomplished. Section 10 of Act No. 175, Pub. Acts 1927, reenacting Act No. 105, Pub. Acts 1913 was amended by Act No. 308, Pub. Acts 1931 (Comp. Laws Supp. 1935, § 17380), to broaden the grounds for removal, but no change was made in the method.
Section 17377, controlled the appointment of plaintiffs and section 17380, their removal. The act of 1913 is within the exception recognized by the language, "otherwise defined and limited" or "otherwise provided." See 1 Comp. Laws 1929, § 402.
There is no conflict in the application of the respective acts and no ambiguity in their language so far as the facts presented by this record are concerned.
Section 17380 had the effect of creating a tenure of office during good conduct and not for a definite period. Plaintiffs' tenure could be terminated only by the method provided in this section.
The decree of the trial court is vacated and one may be entered here in accordance with this opinion.
FEAD, C.J., and NORTH, WIEST, BUTZEL and CHANDLER, JJ., concurred with BUSHNELL, J. *Page 66